Title: To Thomas Jefferson from Henry Lee, 16 May 1793
From: Lee, Henry
To: Jefferson, Thomas



Dear sir
Richmond May 16th. 93

The enclosed resolution of the G. assembly I very much wish to see fitly and ingeniously executed and feel a thorough sterility of genius on the subject.
Nor have I been able to obtain aid here.
Thus circumstanced I resort to your goodness and pray you will be pleased to favor me with a plan. The execution can be effected in this city. I have the honor to be Sr with every sentiment of the highest respect Your ob: st.

henry lee

